 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    D.A., et al.,                                       Nos. 2:17-CV-0337-MCE-DMC
12                         Plaintiffs,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    JONNYRAE MOUNTAIN WITT,
15                         Defendant.
16

17                    Plaintiffs, who are proceeding with retained counsel, bring this civil action.

18   Pending before the Court is Plaintiffs’ motion, ECF No. 57, for entry of a default judgment as

19   against Defendant Jonnyrae Mountain Witt.

20
21                                       I. PLAINTIFFS’ ALLEGATIONS

22                    Plaintiffs are three minor children of decedent Leslie Ann Cramblit, also known as

23   Stacy Barber, appearing through guardian ad litem, as well as the Estate of Leslie Cramblit. This

24   action proceeds on Plaintiffs’ original complaint. See ECF No. 1. Plaintiffs named the following

25   as defendants: (1) Oroville Hospital; (2) Bi-County Ambulance. On April 20, 2018, the District

26   Judge consolidated this matter with D.A., et al. v. Witt, et al., No. 2:17-CV-2478-KJM-DB. See

27   ECF No. 27. The consolidation resulted in the addition of the following defendants: (1) Jonnyrae

28   Mountain Witt; (2) Kenneth Chill; (3) Colleen Chill; (4) Gina Chill; (5) Wesley Chill; and (6)
                                                         1
 1   Michael Chill.

 2                    Plaintiffs offer the following summary of the facts of the consolidated action:

 3                            Plaintiffs in this case are minors, currently aged from 9 to 13. Their
                      mother was killed 11/22/2015, with the consequence that these children
 4                    grew up without her from a very young age.
                              Leslie Cramblit had earned a trade degree in medical assistance
 5                    work; she was focused on raising her children but intended to go to work
                      when they got a little older. Deposition of Beverly Cramblit, 21:5-22:22.
 6                    Unfortunately, Ms. Cramblit had become involved in an abusive
                      relationship with Defendant Jonnyrae Mountain Witt. She tried to break it
 7                    off, and moved in with her sister, Beverly. The two were both single
                      mothers, and intended to run a household together, but Mr. Witt used
 8                    threats to keep himself in Leslie Cramblit’s life. Deposition of Beverly
                      Cramblit, 22:25-27:13. This escalated to Mr. Witt driving aggressively by
 9                    the Cramblit home, displaying a handgun. On November 16, 2015, Ms.
                      Cramblit left with Mr. Witt after such an incident. Deposition of Beverly
10                    Cramblit, 27:14-30:2. The two traveled to a fairly large property owned by
                      the Chill family in rural Oroville. The Chills rented trailers on the property
11                    to various tenants and were under the impression that Mr. Witt and Ms.
                      Cramblit were there to visit a tenant. Deposition of Michael Chill, 33:15-
12                    35:11. Michael Chill, who acted as a property manager, recognized Ms.
                      Cramblit from shared social circles. Deposition of Michael Chill, 33:20-
13                    34:15; 69:10-70:7. His wife, Gena Chill, knew Mr. Witt from some 15
                      years before. Deposition of Gena Chill 11:14-12:2. Because of cold
14                    weather, the Chills allowed Ms. Cramblit to stay in a converted garage at
                      the Chill’s house, and she was joined by Mr. Witt. Deposition of Michael
15                    Chill, 40:19-24; 44:8-18; 45:18-24.
                              On November 17, 2015, the day after Ms. Cramblit arrived, she
16                    called 911. Ambulance personnel responded to the Chill residence. They
                      documented that although Ms. Cramblit told 911 that she was fearful of
17                    being hurt, she told them she was suffering anxiety after using
                      methamphetamine and alcohol. They transported her to Oroville Hospital.
18                    Ms. Cramblit used an alias to obtain treatment. Deposition of Eric Miller,
                      10:1-8; 14:2-12; 18:17-21; 23:5-10; 26:9-24.
19                            At the hospital, Ms. Cramblit again provided an alias for her name.
                      Deposition of Kimberly O’Dell RN, 18:21-19:13. Deposition of Meghan
20                    Shorter MD, 50:5-13. Because hospital staff determined Ms. Cramblit
                      looked calm on arrival, they placed her in the waiting room to await triage.
21                    Deposition of Kimberly O’Dell RN, 25:4-26:25; 61:3-62:23.
                              There had been no report to police that Ms. Cramblit was pressured
22                    to leave with Mr. Witt. Deposition of Beverly Cramblit, 80:10-15. It may
                      be that Ms. Cramblit’s reluctance to provide her legal name and ask for
23                    police was related to a Superior Court case in which she was a defendant
                      who failed to appear about two months earlier. Watson Declaration,
24                    Exhibit of Sacramento Superior Court Case Docket. In any event, there is
                      no evidence that Ms. Cramblit informed any of her care providers of her
25                    actual situation, which informs any considerations of apportionment of
                      fault as to former healthcare defendants.
26                            On the same day that Ms. Cramblit was at the hospital, Michael
                      Chill suffered an infection in his leg, for which he sought treatment at
27                    Oroville Hospital’s emergency department. Deposition of Michael Chill,
                      22:1-13. He was taken to the hospital by his wife and one of their tenants.
28                    Id at 22:14-25; 24:8-14; 25:3-8. (Counsel for Plaintiffs obtained a hospital
                                                           2
 1                  record of admissions to the emergency department, and it appears to
                    corroborate Mr. Chill’s testimony on these points. Watson Declaration.)
 2                  The Chills encountered Ms. Cramblit in the emergency department
                    waiting area, where she was trying to charge a cell phone. Ms. Cramblit
 3                  asked Ms. Chill if she could share a charger, which Ms. Chill testified she
                    provided before going into the treatment area with Mr. Chill. Deposition
 4                  of Gena Chill, 31:16-32:18. Ms. Cramblit is known to have placed a call to
                    her family from the emergency department. Watson Declaration. Later,
 5                  Ms. Cramblit returned to the Chill property with Ms. Chill. Deposition of
                    Gena Chill, 32:19-33:6.
 6                          Five days then passed until November 22, 2015. Michael Chill
                    returned home from the hospital. Ms. Cramblit and Mr. Witt were still at
 7                  the property. Ms. Cramblit approached Mr. Chill asking where Mr. Witt
                    was. Mr. Chill did not know but let Ms. Cramblit use the garage/bedroom
 8                  to get out of the cold. Deposition of Michael Chill, 70:8-71:12. Later that
                    night, Mr. Chill heard arguing involving Ms. Cramblit and Mr. Witt. He
 9                  told them to keep it down, but then returned to his bed to continue
                    recovering from the hospital. Deposition of Michael Chill, 73:20-74:17. At
10                  about 4 am that night, Mr. Chill heard a loud sound that turned out to be a
                    gunshot. Mr. Witt had shot and killed Ms. Cramblit. Mr. Chill called the
11                  police. Deposition of Michael Chill, 74:18-76:9.
                            Mr. Witt was convicted of second-degree murder for shooting Ms.
12                  Cramblit. See, Complaint in 2:17-cv-02478 at ECF Docket No. 1 in that
                    case file. See also, Trial Transcript, 637:18-638:22.
13
                    ECF No. 57-1, pgs. 3-5.
14

15

16                                   II. PROCEDURAL HISTORY

17                  Process was returned executed as to Defendant Witt on March 28, 2018. See ECF

18   No. 14 in No. 2:17-CV-2478-KJM-DB. On April 20, 2018 District Judge England ordered the

19   consolidation of case No. 2:17-CV-2478-KJM-DB with case No. 2:17-CV-00337-MCE-CMK.

20   See ECF No. 27 in case No. 2:17-CV-00337-MCE-CMK. Notice of the April 20, 2018

21   Consolidation Order was served on Defendant Witt on the same date as the Order. See id. On

22   October 24, 2019, following consolidation, Plaintiffs requested the entry of default as to

23   Defendant Witt based on his failure to respond to the complaint in No. 2:17-CV-2478-KJM-DB.

24   See ECF No 38. The Clerk of the Court entered Defendant Witt’s default the next day. See ECF

25   No. 39. On August 21, 2020, the District Judge approved settlements with all defendants except

26   Witt. See ECF No. 55. All defendants except Witt were dismissed from the action and Plaintiffs

27   were directed to initiate default judgment prove-up proceedings against Defendant Witt, who is

28   the only remaining defendant. See id.
                                                       3
 1                  Plaintiff now seeks a default judgement against Defendant Witt awarding damages

 2   in favor of each of the each of the three minor children of decedent.

 3                                            III. DISCUSSION

 4                  Whether to grant or deny default judgment is within the discretion of the Court.

 5   See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). In exercising this discretion, the

 6   Court considers the following factors: (1) the possibility of prejudice to the plaintiff if relief is

 7   denied; (2) the substantive merits of plaintiff’s claims; (3) the sufficiency of the claims raised in

 8   the complaint; (4) the sum of money at stake; (5) the possibility of a dispute concerning material

 9   facts; (6) whether the default was due to excusable neglect; and (7) the strong policy favoring

10   decisions on the merits when reasonably possible. See Eitel v. McCool, 782 F.2d 1470, 1471-72

11   (9th Cir 1986). Regarding the last factor, a decision on the merits is impractical, if not

12   impossible, where defendants refuse to defend. See Pepsico, Inc. v. Cal. Sec. Cans, 238 F. Supp.

13   2d 1172, 1177 (C.D. Cal. 2002).

14                  Where a defendant has failed to respond to the complaint, the Court presumes that

15   all well-pleaded factual allegations relating to liability are true. See Geddes v. United Financial

16   Group, 559 F.2d 557, 560 (9th Cir. 1977) (per curiam); Danning v. Lavine, 572 F.2d 1386 (9th

17   Cir. 1978); Televideo Systems, Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987) (per

18   curiam); see also Discovery Communications, Inc. v. Animal Planet, Inc., 172 F. Supp. 2d 1282,

19   1288 (C.D. Cal. 2001). Therefore, when determining liability, a defendant's default functions as

20   an admission of the plaintiff's well-pleaded allegations of fact. See Panning v. Lavine, 572 F.2d
21   1386 (9th Cir. 1978). However, the Court has the responsibility of determining whether the facts

22   alleged in the complaint state a claim which can support the judgment. See Danning v. Lavine,

23   572 F.2d 1386, 1388 (9th Cir. 1978). For this reason, the District Court does not abuse its

24   discretion in denying default judgment where the factual allegations as to liability lack merit. See

25   Aldabe, 616 F.2d at 1092-93.

26                  While factual allegations concerning liability are deemed admitted upon a
27   defendant’s default, the Court does not presume that any factual allegations relating to the amount

28   of damages suffered are true. See Geddes, 559 F.2d at 560. The Court must ensure that the
                                                         4
 1   amount of damages awarded is reasonable and demonstrated by the evidence. See id. In

 2   discharging its responsibilities, the Court may conduct such hearings and make such orders as it

 3   deems necessary. See Fed. R. Civ. P. 55(b)(2). In assessing damages, the Court must review the

 4   facts of record, requesting more information if necessary, to establish the amount to which the

 5   plaintiff is lawfully entitled. See Pope v. United States, 323 U.S. 1 (1944).

 6                  Where actual damages are not proved, it may be appropriate in some cases to

 7   award nominal damages to vindicate the deprivation of certain “absolute” rights. See Cummings

 8   v. Connell, 402 F.3d 936, 942 (9th Cir. 2005). Nominal damages may be appropriate under

 9   California law for the torts of trespass, see Consterisan v. Tejon Ranch Co., 255 Cal.App.2d 57,

10   60 (5th Dist. 1967), assault, see Liljefelt v. Blum, 33 Cal.App.721 (1st Dist. 1917) (per curiam),

11   loss of publicity, see Ericson v. Playgirl, Inc., 73 Cal.App.3d 850, 859 (2nd Dist. 1977), as well

12   as breach of contract, see id.. As the term implies, nominal damages are defined as a mere token

13   or trifle. See Cummings, 402 F.3d at 943.

14                  Here, Defendant Witt has failed to respond to Plaintiff’s complaint. Therefore, the

15   well-pleaded factual allegations contained in the complaints are deemed true. Specifically, the

16   allegation that Defendant Witt murdered Ms. Cramblit is presumed true. Additionally, the

17   allegations that Defendant Witt murdered Ms. Cramblit and that Plaintiffs suffered damages as a

18   result satisfy the elements of the tort of wrongful death under California law. See Cal. Code. Civ.

19   P. 377.60; see also Lattimore v. Dickey, 239 Cal. App. 4th 959, 968 (2015). Given the District

20   Judge’s direction following dismissal of all other defendants that Plaintiffs initiate default prove-
21   up proceedings against Defendant Witt, the Court assumes supplemental jurisdiction over this

22   state law claim notwithstanding dismissal of the defendants against whom federal claims were

23   pleaded.

24                  As detailed below, Plaintiff has satisfied the threshold criteria for entry of a default

25   judgment against Defendant Witt.

26          A.      The Eitel Factors
27                  1.      Possibility of Prejudice to Plaintiff if Relief is Denied

28                  Absent entry of default judgment, Plaintiffs are prejudiced by Defendant’s failure
                                                        5
 1   to appear and defend. See Aussieker v. Staccato Props., LLC, 2019 U.S. Dist. Lexis 221053, *4

 2   (E.D. Cal. 2019); Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1007 (C.D. Cal. 2014). This

 3   factor weighs in favor of entering default judgment here, where the Plaintiffs claims would

 4   remain suspended without response absent entry of a default judgement.

 5                  2.      The Merits and Sufficiency of Plaintiff’s Claims

 6                  The second and third Eitel factors are interrelated and should be considered

 7   together. See Aussieker, 2019 U.S. Dist. Lexis 221053 at *4. These factors ask whether the

 8   plaintiff has stated a claim upon which relief can be granted. See id. Here, Plaintiffs’ alleges that

 9   Defendant Witt murdered Ms. Cramblit and that Plaintiffs suffered damages as a result state a

10   claim for wrongful death under California law. These claims are substantives meritorious and

11   warrant relief, and as such satisfy these two Eitel factors.

12                  3.      The Sum of Money at Stake

13                  The Court considers the amount of money at stake in the context of the seriousness

14   of the conduct alleged. See PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1176-77.

15   Here, Plaintiffs seek by way of default judgment an award totaling $3,000,000.00 --

16   $1,000,000.00 for each of the three minor children of decedent Cramblit. Given the seriousness

17   of the conduct alleged – murder – this amount is does not weigh against entering default

18   judgment.

19                  However, satisfying the “amount” consideration, for purposes of this Eitel factor,

20   should not be mistaken for satisfactorily demonstrating any or all, of the claimed damages. As
21   discussed below, the sum ultimately awarded in a default judgement is subject to additional and

22   separate consideration by the Court.

23                  4.      The Possibility of a Dispute Concerning Material Facts

24                  Where, as here, the defendant defaults by refusing to answer and defend, the

25   allegations in the well-pleaded complaint are presumed true and, as such, there is no possible

26   dispute of material facts. See United States v. D&P Prods., 2019 U.S. Dist. Lexis 98910 at *9
27   (E.D. Cal. 2019). This factor weighs in favor of granting Plaintiffs’ motion.

28   ///
                                                         6
 1                  5.      Whether Default was Due to Excusable Neglect

 2                  This factor is neutral. Plaintiffs do not address this factor in their motion. The

 3   record does show, however, that Defendant Witt was personally served with both the pleadings at

 4   issue in this case, as well as the instant motion, and that he has refused delivery of Court orders in

 5   this case.

 6                  6.      Policy Favoring Decisions on the Merits

 7                  While dispositions on the merits are favored, such dispositions are impossible

 8   when a defendant defaults by refusing to appear and defend. See Johnson v. Pizano, 2019 U.S.

 9   Dist. Lexis 101084, *13 (E.D. Cal. 2019). This factor weighs in favor of granting Plaintiffs’

10   motion.

11           B.     Damages

12                  Plaintiffs seek a total of $3,000,000.00 in damages ($1,000,000.00 for each minor

13   plaintiff) by way of default judgment. See ECF No. 57-1, pg. 5-7. According to Plaintiffs: “The

14   blend of economic, non-economic, and punitive damages here justify [sic] an award of $3

15   Million, with $1 Million for each minor.” Id. at 7. Following an initial hearing on Plaintiffs’

16   motion for default judgment held on June 2, 2021, the matter was set for an evidentiary hearing

17   on June 24, 2021, at which time the Court accepted testimony from Beverly Cramblit. Plaintiffs’

18   Exhibits A and B were lodged with the Court under seal.

19                  The Court finds that Plaintiffs showing as to economic damages is not compelling,

20   as the evidence of the Decedent’s income is entirely speculative. Plaintiffs acknowledge that Ms.
21   Cramblit was not working at the time of the events at issue and did not intend to begin working

22   until some undetermined date when the children were older and presumably less in need of their

23   mother’s attention and resources. The evidence offered as to the amount of Decedent’s projected

24   income was not supported by expert opinion and appears to be a projected estimate adjusted by a

25   randomly selected percentage.

26                  As to the noneconomic damages, the Court finds that the proffered evidence of the
27   familial relationship between the decedent and the three minor children is conflicting. The

28   testimony of Beverly Cramblit suggested a close relationship, in which the children’s mother
                                                        7
 1   dedicated her attentions to the children and prioritized them over career and other interests.

 2   Notwithstanding, the evidence also shows that the Decedent left her children for a period of days

 3   while accompanying the Defendant to the Chill property, during which time she had no

 4   communications with the minor children. This extended period of absence from her children

 5   included a period when the Decedent was at a hospital and allegedly utilizing a cell phone. Yet no

 6   persuasive evidence was offered to suggest that Decedent sought to communicate with her minor

 7   children or even to confirm their status. When released from the hospital, the Decedent elected to

 8   return to the Chill property, rather than rejoin her children. The evidence before the court with

 9   regard to these events offers no credible explanation for such actions, even in the face of the

10   Defendant’s alleged threats. Decedent’s acts and omissions do not comport with the close

11   mother/child relationship now asserted by the Plaintiffs.

12                  However, it is undisputed that by virtue of the willful and oppressive acts of

13   Defendant, the Plaintiffs, each of a young age at the time of these events, were denied any further

14   relationship with their mother. While no sum can compensate for this loss, it is this Court’s

15   finding that damages are appropriately awarded non-economic damages against Defendant here,

16   where the Defendant presented no opposition to the operative complaint or the pending motion.

17                  No evidence is before the Court as to a basis for calculating punitive damages, and

18   no such damages will be awarded here.

19

20                                          IV. CONCLUSION
21                  Based on the foregoing, the undersigned recommends that:

22                  1.      Plaintiffs’ motion for a default judgment, ECF No. 57, be granted; and

23                  2.      Plaintiffs be awarded damages in the total amount of $1,150,000, divided

24                  equally between the three minor Plaintiffs and calculated as follows:

25                          Economic damages:                    $150,000

26                          Non-Economic damages:                $1,000,000
27                          Punitive Damages:                    $0

28                  These findings and recommendations are submitted to the United States District
                                                        8
 1   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 2   after being served with these findings and recommendations, any party may file written objections

 3   with the Court. Responses to objections shall be filed within 14 days after service of objections.

 4   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 5   Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6

 7   Dated: July 1, 2021
                                                           ____________________________________
 8                                                         DENNIS M. COTA
 9                                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       9
